DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 4- 10, 12- 16 and 18- 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 20 of U.S. Patent No. 10580183. Although the claims at issue are not identical, they are not patentably distinct from each other as follows:
Current application 
US Patent 10580183
Claim 1:
acquiring a first image that includes a biological lifeform using a first imaging sensor in the electronic device; 

identifying the biological lifeform in the first image; 

acquiring a second image that includes an object using a second imaging sensor in the electronic device, wherein the second imaging sensor faces in an opposite direction on the electronic device from the first imaging sensor; and


 generating a modified second image that includes the object based on a visual effect associated with the identified biological lifeform, wherein the visual effect simulates visual perception during sensory processing in a visual system of the biological lifeform, so that the modified second image approximates a visual perspective of the biological lifeform, and wherein the second image comprises a video and the visual effect of the modified second image corresponds to a refresh rate of vision associated with the biological lifeform.
Claim 1:
acquiring a first image that includes a biological 
lifeform using a first imaging sensor in the electronic device;  

identifying the biological lifeform in the first image;  

acquiring a second image that includes an object using a second imaging sensor in the electronic device, wherein the second imaging sensor faces in an opposite direction on the electronic device from the first imaging sensor;  and 


generating a modified second image that includes the object based on a visual effect associated with the identified biological lifeform, wherein the visual effect simulates visual perception during sensory processing in a visual system of the biological lifeform, so that the modified second image approximates a visual perspective 
of the biological lifeform.

6.  The computer-readable storage medium of claim 1, wherein the second image comprises a a refresh rate of vision associated with the biological lifeform.


Dependent claims of the current application recite the same limitations in different language to claims 1- 20. Accordingly, although the conflicting claims of the current application and the US Patent are not identical, they are not patentably distinct from each other.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4- 10, 12- 16 and 18- 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gove (US PAP 2016/0127641) in view of “New Software Lets You See the World Through Animal Eyes" at https://gizmodo.com/new- software-lets-you-see-the-world-through-animal-eyes-1722649382, August 9, 2015 (IDS by applicant), “D1”.
er claims 1, 8 and 15, as best understood and as to the broadest reasonable interpretation, Gove teaches a computer readable medium with instructions and image sensor with integrated circuitry and interface see for example fig. 5, 13 and [189]; 
acquiring a first image that includes a biological lifeform using a first imaging sensor in the electronic device see for example claim 20;  
identifying the biological lifeform in the first image (i.e., identification of objects (e.g., person, dog, girl, etc.) for subsequent selection as candidates for image/video capture) see for example [190];  
acquiring a second image that includes an object using one of the first imaging sensor or a second imaging sensor in the electronic device, wherein the second imaging sensor faces in an opposite direction on the electronic device from the first imaging sensor (i.e., an MCD (media capture device) subsystem may be operative to analyze such attributes in light of captured media and may then either attempt to capture media of subjects (e.g., human or animals)) see for example [225] and fig.1 and fig. 2a step 230; figure 5 and [0066] disclose first and second imaging sensors in opposite directions.
Gove teaches image processing and frame rate as follows:
The abstract discloses “…The MCD may contain the knowledge of photography and automatically perform the process of image/video capture, processes for image, audio, and video enhancement, and sharing tasks.

[0079] discloses “…an MCD image sensor and lens may then image the IR-LEDs at high speed and may yield a strong signal-to-noise relative to the background for the tracking gate (e.g., the small area of the sensed image near the LED), where only a small percentage of the image sensor may be read out, thereby resulting in frame rates 1,000 times faster than usual (e.g., 30 
microseconds), (4) a histogram area registers in a VLSI, memory or FPGA for several regions that may create circular capture areas around a central point (e.g., the center may be determined and then used by a centroid tracker algorithm).  (5) an embedded histogram algorithm hardcoded or in software in a VLSI, memory or FPGA may provide sub-frame rate frame operation”.

[0090] discloses “…Advanced image stitching algorithms can combine multiple samples for 
a combined resolution enhancement” in correlation to MCD.

[0093] discloses “A stitching algorithm may combine multiple images using convolution 
and matching to find similar features in each of the many overlapped sections 
in these images, then may employ spatial warping of each image to append the 
images together so that proper alignment results”.

[0094] discloses “…image enhancement. The added captured information can be used to increase signal-to-noise, dynamic range, and/or resolution” in correlation to MCD.

[0101] discloses “Image and/or Video Filters may be provided.  The MCD may integrate 
image processing to enhance the appearance of captured images and video”.

[109] discloses “…the MCD may track key objects frame to frame (e.g., where no blur is desired).  A low resolution, high frame rate sensor may track the object by reading out several times for every time the higher resolution sensor is integrating the scene”.

[119] discloses “…the MCD may be configured to operate in a Filter mode", where the device may employ image processing to improve the pictures.  This may include blemish removal and/or color adjustment”.

[163] discloses “…A wide FOV fish-eye image may result, with subsequent image processing to correct the geometric distortion” in correlation to MCD.

[169] discloses “…the image computation algorithms later when editing the images can re-synthesize a picture by interpolating those frames from a variety of views and at different focuses” in correlation to MCD.

[174] discloses interpolation of data.

[175] discloses “…The output signals from the MCD sensors may be then augmented with calibration and correction information for use by the smartphone or cloud to auto correct any 
abnormalities in the output images or video”.

[190] discloses “…improved capture image/video quality by collecting multiple samples 
of the scene followed by image processing to extract visual capture improvements in the photos/video” in correlation to MCD.

[225] discloses “…if multiple subjects are detected, those similar in scale and position may be grouped to then scale or crop the image to less than 80% of the scene's content, (11) if blemishes, asymmetric features, or unusual features are detected on human subjects, repositioning may be automatically driven to change the pose to better conceal the features” in correlation to MCD.




Gove further teaches perceptual image processing as follows:
[0050] discloses “…Various technologies can be incorporated into the MCD.  These technologies can include, but are not limited to, local perceptual image processing in camera, 
multi-spectral, burst-mode photography/videography to capture extensive "information" that later may be used to create spectacular images, low power techniques (e.g., including controlling multiple sensors and processors), micro-sized flight devices, coupled with an ultra-quiet flight platform, flight technologies with advanced stabilization solutions, 3D capture and mapping 


[0055] discloses “A key aspect of making a proper picture with the MCD may include the 
capture of visual information within a scene.  The MCD may integrate multiple sensors (e.g., imagery, depth, and/or 3D sensors, temperature sensors, audio sensors, and/or any other suitable sensors) and perceptual computation to fuse the sensory information”.

[0089] discloses “An Image/Information Capture Quality Improvement Function may be 
provided.  Beyond conventional ISP (image system processing) camera functions, 
MCDs can use these perceptual technologies and free-flight to improve the 
quality of image capture by preventing blur”.

[0188] discloses “Today consumer photographers may use photo library and editing 
applications to collect, organize, and enhance their pictures and video.  With the use of the MCD's autonomous perceptual imaging methods, a new photo application may be provided that may greatly improve and/or simplify these functions”.

[193] discloses “…With PT (perceptual technology), similar to taking a Selfie with a Smartphone today, immediate response may be provided back to the subject/actors using algorithmic methods to instruct and guide novice subjects and actors how to pose and specifically enhance their emotional expression far beyond the expected smile.  This may be achieved by a platform (e.g., any suitable machine, device, etc.) that may be operative to automatically analyze a scene and then, based on the analysis, instruct a user to reposition the camera or recompose the scene (e.g., much like a professional photographer might do) and/or cycle in an capture analysis loop mode until the subjects/models present themselves so that a "proper" capture is possible and achieved, where "proper" may refer to proper lighting, composition, attention and/or expressions of the subjects, and/or the like that may affect the quality of captured media.  With PT, a user may relinquish control to the platform, rather than handing the camera to a skilled photographer to instruct the user how to capture the media”


The following online definitions are provided as follows:
Frame rate is defined as “Frame rate (expressed in frames per second or FPS) is the frequency (rate) at which consecutive images called frames appear on a display. The term applies equally to film and video cameras, computer graphics, and motion capture systems. Frame rate may also be called the frame frequency, and be expressed in hertz… The human visual system can process 10 to 12 images per second and perceive them individually, while higher rates are perceived as motion”.
Refresh rate is defined as “The refresh rate (or "vertical refresh rate", "vertical scan rate," terminology originating with the cathode ray tubes) is the number of times per second that a raster-based video display device displays a new image. This is independent from frame rate, which describes how many images are stored or generated every second by the device driving the display”.
Mentalfloss.com discloses “Humans can detect movement at between 16 and 20 frames per second. Dogs need 70 frames per second or more”.
As per definition provided supra refresh rate pertains to that of display devices and has nothing to do “biological lifeform(s)”. it is independent from frame rate as per definition provided supra.  Accordingly the “refresh rate” is interpreted as “frame rate” to expedite the prosecution of the current application.

In an effort to make a realization of claim recitation (see for example claims 1, 8 and 15) “…second image comprises a video and the visual effect of the modified second image corresponds to a refresh rate of vision associated with the biological lifeform” applicant pointed to para. [0031] form the specification (telephonic date of contact 9/29/20). Paragraph [0031] is reproduced below.
[0031] For example, the one or more visual effects may include at least one of: 
color filtering corresponding to (which may mean `a function of`) a chromate 
type of the biological lifeform (such as a number of photoreceptor types, e.g., 
a number of rods and/or cones, the spatial arrangement of the rods and/or 
cones, and the associated wavelengths of light to which the rods and/or cones 
are sensitive), a field of view of the biological lifeform, or a resolution of 
the biological lifeform.  Alternatively or additionally, the one or more visual 
effects may correspond to a number of eyes of the biological lifeform (or, in 
the case of, e.g., a fly or a Mantis Shrimp, a number of ommatidia or optical 
units with one or more photoreceptors in each compound eye), a pupil shape of 
the eyes of the biological lifeform, positions or placement of the eyes on the 
biological lifeform (such as whether the biological lifeform has binocular 
vision), and/or a current orientation of the eyes of the biological lifeform or 
one or more gaze direction(s) of the biological lifeform (which may be tracked 
or measured by the electronic device and/or which that electronic device may 
determine based on the first image).  In general, one or more image-processing 
techniques may be used to implement the one or more visual effects, such as by 
applying: one or more optical filters to the second image (e.g., a low-pass 
filter, a filter corresponding to a focal length, an angular filter for a 
particular field of view, a distortion filter associated with astigmatism, 
etc.), interpolation (e.g., minimum bandwidth interpolation, spline 
interpolation, etc.), temporal sampling at a different sampling or refresh 
rate, etc. Note that in some embodiments the one or more visual effects are 
implemented by the electronic device by constructing a visual model of the 
biological lifeform.  Then, based on a current orientation of the eyes of the 
biological lifeform and the positions of content in the second image, a current 
visual perspective of the biological lifeform for use in the modified second 
image may be rendered or generated.

As per cited paragraph from the specification (or other portions thereof) there is merely a disclosure of image processing and a refresh rate. Again to expedite the prosecution of the application the second image is interpreted as comprising a video and the visual effect of the modified second image of vision associated with the biological lifeform.
Here it is ample clear that applicant did not invent image modification as it is conventional in the art of image processing (see the Gove reference supra and D1 (IDS by applicant below)), nor did applicant invent a refresh rate (currently interpreted as frame rate) associated any forms of biological lifeform(s). It is a natural phenomenon which is different in humans and other biological life forms (e.g., animals). What remains is generating 
Gove does not explicitly teach the visual effect simulates visual perception during sensory processing in a visual system of the biological lifeform, so that the modified second image approximates a visual perspective of the biological lifeform, wherein the second image comprises a video and the visual effect of the modified second image 
D1 explicitly teaches generating a modified second image that includes the object based on a visual effect associated with the identified biological lifeform, wherein the visual effect simulates visual perception during sensory processing in a visual convert digital images (corresponding to the modified second image) into animal color spaces — including the UV spectrum and adjusting reflection, absorption, and spectra of light seen by animals — to replicate how they see the world (corresponding simulation using the visual effects) which is exemplified in the image on page one wherein on the left is a human-visible scene of lizards basking on a rock; on the right is how the lizards themselves see the scene; the image below (reproduced below) shows a dandelion as seen in human vision on the left and honeybee on the right. The center of the flower absorbs UV light while the ends of the petals reflects it — luring in the insect) see for example pages 1- 2.

    PNG
    media_image1.png
    390
    605
    media_image1.png
    Greyscale

color spaces including the UV spectrum and adjusting reflection, absorption, and spectra of light seen by animals to achieve alternate visual effects as seen by said animals, among other things, and using a platform to play around with data available for you to see how insects, birds, fish and even ferrets see the world and therefore aid researchers in many different areas such as agriculture, for example, by luring the insects for pollination by utilizing the gather data and therefore increase yield of agricultural products to increase sales and profitability in an ever increasing consumer market as the world population expands rapidly as an state of the art technology and science see for example page 2.
As per claims 2, 13 and 16, Gove teaches an animal that is different from a human, or an insect see for example [225]. D1 also teaches similar limitation on page 1- 2.
As per claims 4, 9 and 18, Gove teaches at least one of: color filtering corresponding to a chromate type of the biological lifeform, a field of view of the biological lifeform, or a resolution of the biological lifeform that corresponds to a number of photoreceptor types of the biological lifeform (i.e., a set of dominant baseline attributes to characterize good social media (e.g., the MCD can seek for and take photos with those objects in the field-of-view) see for example [105]; [119] discloses “the MCD may be configured to operate in an "object tag/lock mode", where the device may be assigned to follow along an object (e.g., person, pet, or other entity)” …and “the Filter mode", where the device may employ image processing to improve the pictures.  This may include blemish removal and/or color adjustment”. 
As per claims 5, 10 and 19, Gove teaches the one or more operations comprise determining a distance from the electronic device to the object or from the biological lifeform to the object, and the visual effect corresponds to a visual acuity of the biological lifeform (i.e., the artificial intelligence of the MCD subsystem which may enable the AI to more quickly evolve to the user's behavior (e.g., a user may animate and/or change its subject's characteristics and/or content (e.g., emotions, facial gestures, lighting, etc.) to get a better score).  The MCD subsystem may, therefore, gamify the process of capturing media and automating a photographer (e.g., increased user engagement in a process with AI to make captured content more expressive) see for example [225].
As per claims 6 and 20, Gove teaches the visual effect corresponds to a number of eyes of the biological lifeform (i.e., gaze of one or more subject's eyes) see for example [204]; [203] discloses “each subject's face may be parameterized with facial features (e.g., the position of the eyes); [206] discloses captured subject with two eyes.
As per claim 7, Gove teaches the second image is acquired using an imaging configuration corresponding to vision associated with the biological lifeform (i.e., gaze of one or more subject's eyes) see for example [204]; [203] discloses “each subject's face may be parameterized with facial features (e.g., the position of the eyes); [206] discloses captured subject with two eyes. 

As per claim 12, Gove teaches the integrated circuit is included in the one or more imaging sensors see for example fig. 5.
As per claims 21- 23, Gove teaches a cellular phone see for example fig. 1- 2 and [0043, 82, 140, 173, 185- 186].
Response to Arguments
Applicant's arguments filed 1/8/21 have been fully considered but they are not persuasive. 
Regarding applicant’s remarks dated 1/8/21, examiner responds as follows:
1) Applicant request that the double patenting rejection be held in abeyance until such time as allowable subject matter has been identified in the present patent application. Remarks at 8.
Accordingly the double patenting rejection is maintained.
2) Applicant makes an interpretation of the Gove reference and argues “…This is not the same as the current claim elements in which "the visual effect simulates visual perception during sensory processing in a visual system of the biological lifeform, so that the modified second image approximates a visual perspective of the biological lifeform." Similarly, while Gove discloses capturing images from different perspectives (see, e.g., para. 52, 166 and 181). This involves moving cameras to different locations, different from the current claim limitations (such as the use of different imaging sensors on the same electronic device and the face in different directions). Gove does not disclose or suggest that the MCD application modifies the second image so that it represents or approximates how the biological lifeform 'sees' the object (see, e.g., para. 21, 29 and 38 in the present patent application), i.e., after light is at least captured in the biological lifeform's eyes and/or is subsequently processed/interpreted by the biological lifeform's visual system”.
In response and as per rejection of the record Gove is not relied on disclosing the alleged missing limitation. As per rejection and interpretation of the record D1 clearly discloses generating a modified second image that includes the object based on a visual effect associated with the identified biological lifeform, wherein the visual effect simulates visual perception during sensory processing in a visual system of the biological lifeform, so that the modified second image approximates a visual perspective of the biological lifeform, wherein the second image comprises a video and the visual effect of the modified second image convert digital images (corresponding to the modified second image) into animal color spaces — including the UV spectrum and adjusting reflection, absorption, and spectra of light seen by animals — to replicate how they see the world (corresponding simulation using the visual effects) which is exemplified in the image on page one wherein on the left is a human-visible scene of lizards basking on a rock; on the right is how the lizards themselves see the scene; the image below (reproduced below) shows a dandelion as seen in human vision on the left and honeybee on the right. The center of the flower absorbs UV light while the ends of the petals reflects it — luring in the insect) see for example pages 1- 2.
3) Applicant argues “While Gove discloses front and rear-facing cameras, Gove does not disclose or suggest using a first camera (such as a front-facing camera) to capture a first image, and a second camera facing in an opposite direction (such as a rear-facing camera) to capture a second image that is then modified to simulate visual perception of the biological lifeform (as claimed). Instead, the five instances of "rear in Gove (see para. 66, 103 and 190) disclose repurposing rear-facing camera 522 into a Selfie- purposed camera, rear illumination, and repurposing a rear-facing camera into a front-looking camera, none of which are related to the aforementioned claim limitations” and “…while reference D1 discloses simulating visual perception of a biological lifeform, this involves uploading an image to a website for processing. The disclosure in reference D1 does involve real-time acquisition or processing of images. Moreover, reference D1 does not disclose or suggest the claim limitations of using a first camera to capture a first image, and a second camera facing in an opposite direction to capture a second image that is then modified to simulate visual perception of the biological lifeform. Notably, the use of the first and second imaging sensor that face in opposite directions in the claims allows both the identification of the biological lifeform from the field of view of the user of the electronic device (e.g., via the forward-facing camera) and then simulating what the biological lifeform sees from the field of view of the biological lifeform (e.g., via the rear-facing camera). Remarks at 9.

[0026] During operation, the electronic device may acquire a first image 
(operation 110) of a biological lifeform using a first imaging sensor in the 
electronic device.  For example, in response to a receiving a first signal 
corresponding to user activation of a physical or a virtual button or an 
elapsed timer, the electronic device may provide a second signal to the first 
imaging sensor (such as a front-facing camera, e.g., a CDD or a CMOS imaging 
sensor) to activate a shutter associated with the first imaging sensor. 
 

[0029] Moreover, the electronic device may acquire a second image (operation 
116) of an object using one of the first imaging sensor or a second imaging 
sensor in the one or more imaging sensors.  For example, in response to a 
receiving a first signal corresponding to another user activation of a physical 
or a virtual button or another elapsed time, the electronic device may provide 
a third signal to the first imaging sensor or the second imaging sensor (such 
as a rear-facing camera, e.g., a CDD or a CMOS imaging sensor) to activate the 
shutter associated with the first imaging sensor or a shutter associated with 
the second imaging sensor. 

In response examiner fails to see the alleged underlined portions supra to appear as recited and further appreciate what applicant contends. Gove, as per rejection of the record, clearly disclose a media capture device (MCD) that provides a multi-sensor camera platform/ first and second imaging sensors in opposite directions in figure 5, paragraph [0066] and throughout the entire specification. 
Applicant should submit an argument pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the reference(s) applied against the claims, explaining how the claims avoid the references or distinguish from them. Applicant should further argue the secondary prior arts of the record and offer explicit rational as to why the combinations and corresponding motivations to combine are not sufficient to render the claims prima faice obvious.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically 
4) Applicant argues “Regarding the Examiner's definitions provided on pp. 7 and 8 on the present Office Action and the Examiner's argument that a refresh rate therefore has nothing to do with biological lifeforms, the Applicant notes that the Applicant is free to be their own lexicographer. In the context of the claim elements of the pending claims, the intended meaning of the Applicant's use of refresh rate is clearly in the context of a biological lifeform and a display in the electronic device that is used to provide the second image. This is not obviated by the definitions provided by the Examiner, some of which are without attribution. Consequently, one of skill in the art would know to interpret that claim elements, including the refresh rate, in this context. Remarks at 10.
In response examiner respectfully disagrees. Refresh rate and frame rate are distinct terminologies of the art and as such have different applications as contemplated and as per definitions provided supra. Applicant mistakenly applies lexicography to a conventional terminology of the art as refresh rate is widely used and is well known in the art, and by no means belongs to and or is solely used by a particular entity. They were already discovered. 
Furthermore, allegations of patentability/ or a recitation of the intended use (see the underlined portions supra) of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Generally examination of an application for patent is based on positively recited limitations and any allegations of not given any weight. If the prior art structure is capable of performing the intended use, then it meets the claim. Currently no structural differences are noticed. Currently there is no alleged display(ing) to appear as recited.
5) Applicant argues “…the recited claims elements are not just to simulate an arbitrary visual perspective of the biological lifeform, but how the biological lifeform sees the user of the electronic device using the second image acquired using the second imaging sensor that faces in an opposite direction on the electronic device from the first imaging sensor”. Remarks at 10.
In response examiner fails to see the underlined portion to appear as recited.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov